DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of Applicant’s reply, filed 01/07/2021, with respect to the rejection of claims 19-24 under 35 U.S.C. 101 as being directed to non-statutory subject matter have been fully considered and are persuasive.  The rejection of claims 19-24 has been withdrawn. 
Applicant’s arguments, see page 10 of Applicant’s reply, filed 01/07/2021, with respect to the rejection(s) of claim(s) 1, 5-7, 11-13, 17-19, and 23-24 under 35 U.S.C. 102(a)(2) as being anticipated by Rabinovich et al., U.S. Patent Application Publication No. 2018/0053056 (hereinafter Rabinovich) have been fully considered, but are not found persuasive for the following reasons.
Applicant argues the novelty/rejection of the claims that Rabinovich doesn’t teach the amended limitations of “wherein to adjust the CNN pose based at least in part on the inertial measurement, the localization module is to, with respect to a time interval, for a set of CNN poses and a set of inertial measurements over the time interval, determine a set of transformations based on the set of CNN poses and the set of inertial measurements, determine a refined CNN pose based on the set of transformations, and infer the pose of the computer device from the refined CNN pose”. Page 10-11 of Applicant’s reply. Examiner previously indicated claims 2-4, 8-10, 14-16, and 20-24 as containing allowable subject matter and Applicant argues that “[f]or at least similar reasons the recitations of claim 2 were found to contain allowable subject matter, it is submitted that amendment is likewise neither explicitly nor inherently taught by Rabinovich.” Page 11 of Applicant’s reply. Examiner respectfully disagrees with this argument and notes that there are significant differences between the amended limitations and the limitations indicated as containing allowable subject matter. Rabinovich discusses the adjustment of the CNN pose based on the inertial measurement, in part, at paragraphs 178, stating:
In one embodiment, a DeepSLAM network may be utilized to estimate pose between a pair of frames captured from cameras coupled to a component to be tracked, such as the head The system may comprise a convolutional neural network configured to learn transformation of pose (for example, the pose of a head mounted component 58) and apply this in a tracking manner. The system may be configured to start looking at a particular vector and orientation, such as straight ahead at a known origin (so 0, 0, 0 as X, Y, Z). Then the user's head may be moved, for example, to the right a bit, then to the left a bit between frame 0 and frame 1 with the goal of seeking the pose transform or relative pose transformation. The associated deep network may be trained on a pair of images, for example, wherein we know pose A and pose B, and image A and image B; this leads to a certain pose transformation. With the pose transformation determined, one may then integrate associated IMU data (from accelerometers, gyros, etc.-as discussed above) into the pose transformation and continue tracking as the user moves away from the origin, around the room, and at whatever trajectory. Such a system may be termed a "relative pose net", which as noted above, is trained based upon pairs of frames wherein the known pose information is available (the transformation is determined from one frame to the other, and based upon the variation in the actual images, the system learns what the pose transformation is in terms of translation and rotation). Deep homography estimation, or relative pose estimation, has been discussed, for example, in U.S. Patent Application Ser. No. 62/339,799, which is hereby incorporated by reference herein in its entirety. (emphasis added)

That is, Rabinovich teaches that pose estimation, or adjustment, is performed by determining pose transformations for each pair of frames using a CNN and integrating the inertial measurements (i.e. the “associated IMU data” – see Rabinovich at paragraph 75 regarding inertial measurement unit (IMU) data). These pairs of frames are a current frame and a most immediately previous frame (See Rabinovich at paragraph 153) and, therefore, the transformations are with respect to the time interval including the two frames and the poses and inertia measurements are, likewise, over the time interval. Therefore, Rabinovich teaches “wherein to adjust the CNN pose based at least in part on the inertial measurement, the localization module is to, with respect to a time interval, for a set of CNN poses and a set of inertial measurements over the time interval, determine a set of transformations based on the set of CNN poses and the set of inertial measurements, determine a refined CNN pose based on the set of transformations, and infer the pose of the computer device from the refined CNN pose” as recited in the amended claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“localization module to infer a pose of the computer device, wherein to infer the pose of the computer device, the localization module is to obtain a convolutional neural network ("CNN") pose of the computer device at a time and an inertial measurement at the time with respect to the computer device, and adjust the CNN pose based at least in part on the inertial measurement” in claim 1. Construed as a computer programmed to perform the algorithm disclosed at page 11, line 3, to page 13, line 26, of the specification and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11-13, 17-19, and 23-24 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabinovich et al., U.S. Patent Application Publication No. 2018/0053056 (hereinafter Rabinovich). 
Regarding claims 1, 7, 13, and 19, taking claim 1 as exemplary, Rabinovich teaches a device for computing, comprising: 
a computer processor and a memory [Paragraph 63]; and 
an localization module to infer a pose of the computer device [Sensor fusion module estimates, or infers, pose information. Paragraph 156], wherein to infer the pose of the computer device, the localization module is to obtain a convolutional neural network ("CNN") pose of the computer device at a time and an inertial measurement at the time with respect to the computer device [The sensor fusion module receives vision based pose measurements and inertial measurements (from IMU – paragraph 156). Paragraph 164. The vision based pose is a convolutional neural network pose. Paragraph 178.], and adjust the CNN pose based at least in part on the inertial measurement [The sensor fusion updates, or adjusts, the vision based pose (i.e. CNN pose) based on the inertial measurements. Paragraphs 164, 167]; wherein to adjust the CNN pose based at least in part on the inertial measurement, the localization module is to, with respect to a time interval, for a set of CNN poses and a set of inertial measurements over the time interval, determine a set of transformations based on the set of CNN poses and the set of inertial measurements, determine a refined CNN pose based on the set of transformations, and infer the pose of the computer device from the refined CNN pose [Pose estimation includes determining pose transformations for each pair of frames using a CNN (i.e. set of CNN poses) and integrating a set of inertial measurements (i.e. the “associated IMU data” – Rabinovich at paragraph 75). These pairs of frames are a current frame and a most immediately previous frame (i.e. a time interval). Rabinovich at paragraph 153].

Regarding claims 5, 11, 17, and 23, taking claim 5 as exemplary, Rabinovich teaches the device according to claim 1, wherein the computer device is one of a robot, an autonomous or semi-autonomous vehicle, a mobile phone, a laptop computer, a computing tablet, a game console, a set-top box, or a desktop computer [The device is wearable component with the cellular network transceiver and, therefore, a mobile phone. Paragraph 91 and 92], wherein the device further comprises an inertial measurement unit to measure the inertial measurement and wherein the localization module is to obtain the inertial measurement from the inertial measurement unit [The sensor fusion module receives an inertial measurement from the inertial measurement unit (IMU). Paragraphs 156 and 164], and wherein the device further comprises a camera to take an image from a perspective of the device, wherein the image is associated with the time [The device includes outward facing cameras (i.e. from perspective of device) that are taken at particular frequency/time. Paragraphs 164 and 176], and wherein the localization module is to submit the image to a CNN for regression analysis and is to obtain the CNN pose from the CNN [The images are submitted to the DeepSLAM network (i.e. CNN) and the pose is obtained in return. Paragraph 178].

Regarding claims 6, 12, 18, and 24, taking claim 6 as exemplary, Rabinovich teaches the device according to claim 1, further comprising a location use module to infer the pose of the computer device according to a relative position of a camera, wherein to infer the pose of the computer device according to the relative position of the camera, for a camera which recorded an image used to obtain the CNN pose, the location use module is to apply a pose conversion factor to a pose obtained in relation to the camera to determine the pose of the computer device [The DeepSLAM network infers the device pose from the frames captured by the cameras and applies the trained CNN (i.e. conversion factor to a pose obtained in relationship to the camera) to determine pose transformation. Paragraphs 176-178].

Allowable Subject Matter
Claims 2-4, 8-10, 14-16, and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for indication of allowable subject matter was provided in the previous Office action, mailed 10/07/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123